                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-727-RJC-DCK

 LA MICHOACANA NATURAL, LLC,                          )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 LUIS MAESTRE, ADRIANA TERAN, and                     )
 LA LINDA MICHOACANA,                                 )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Quash Subpoenas

Served On Non-Party PLM Operations, LLC And Non-Party Lorenzo Barraza” (Document No.

154) filed October 15, 2020. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion, the record, and applicable authority, the undersigned will grant the motion.

                                        BACKGROUND

         By the instant motion, non-party PLM Operations, LLC (“PLM”) and its employee, non-

party Lorenzo Barraza (“Barraza”) (collectively, “Movants”), seek to quash three subpoenas they

received from Plaintiff La Michoacana Natural, LLC (“Plaintiff”) on or about September 14, 16,

and 23, 2020 pursuant to Federal Rule of Civil Procedure 45(d)(3). (Document No. 155, p. 8).

According to the pending motion, the subpoenas include “a subpoena seeking documents from

PLM, a subpoena seeking deposition testimony from PLM and a subpoena seeking deposition

testimony from Mr. Barraza.” (Document No. 154, p. 1).

         Notably, the Movants describe Plaintiff’s issuance of a previous subpoena to PLM on July

26, 2019. (Document No. 155, p. 4). That subpoena sought various documents from PLM




      Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 1 of 6
concerning, among other things, communications between PLM and Defendant Luis Maestre and

PLM and any business in North Carolina operating under the name “La Michoacana,” information

about PLM freezer units in North Carolina, and information regarding the distribution of PLM ice

cream products in North Carolina. (Document No. 90-1, pp. 5-9). This Court issued an order

granting PLM’s motion to quash that subpoena on September 4, 2019. (Document No. 92). The

reasoning underlying the decision to grant the motion to quash included (among other reasons):

(1) PLM’s “compelling” arguments about the irrelevance of the subpoena to the claims or defenses

of the present lawsuit; (2) Plaintiff’s lack of attempt to obtain the information sought by the

subpoena from the Defendants; (3) Plaintiff’s failure “to comply with LCvR 45.2, in that Plaintiff

did not give notice of the subpoena to Defendants at least three calendar days before issuing it to

PLM”; (4) the lack of response to the motion to quash the subpoena; and (5) “Plaintiff’s counsel’s

failure to apparently meet-and-confer in good faith.” Id. at p. 2.

                                   STANDARD OF REVIEW

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, nonparties can be served

subpoenas and be required to testify at depositions and produce documents. Fed.R.Civ.P. 45. Rule

26 governs the limits of what information a subpoena may seek: “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case, considering…whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed.R.Civ.P. 26(b)(1).

       The rules of discovery are to be accorded broad and liberal construction. See Herbert v.

Lando, 441 U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1945). Furthermore,

the decision “whether to enforce or quash a party’s subpoena[] is left within the district court’s

broad discretion.” In re OSB Antitrust Litigation, 115 F. Supp. 3d 649, 652 (W.D.N.C. 2006).



                                                 2
      Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 2 of 6
When a subpoena “subjects a person to undue burden,” the district court “where compliance is

required must quash or modify” that subpoena. Fed.R.Civ.P. 45(d)(3)(A)(iv). “The determination

of the reasonableness of a subpoena requires the court to balance the interests served by demanding

compliance with the subpoena against the interests furthered by quashing it, weighing the benefits

and burdens, considering whether the information is necessary and whether it is available from

another source.” Eshelman v. Puma Biotechnology, Inc., 2017 WL 5919625, at *4 (E.D.N.C. Nov.

30, 2017).

                                          DISCUSSION

       With respect to Movants’ present motion to quash the three subpoenas from Plaintiff, PLM

argues that the underlying subpoenas should be quashed for the following reasons:

             a. The subpoenas seek documents and testimony that are not relevant
                to any claims or defenses in the action, are disproportionate to the
                needs of the case, and are unduly burdensome.

             b. Plaintiff has made no attempt to obtain the requested information
                from a party to the case prior to serving the subpoena on non-parties
                PLM and Barraza.

             c. Plaintiff failed to comply with LCvR 45.2, in that Plaintiff did not
                give notice of the document subpoena to Defendants at least three
                calendar days before issuing it to PLM.

             d. The subpoena for documents served on PLM seeks a subset of
                information sought in a prior subpoena to PLM that the Court
                previously quashed. (Doc. 92). Testimony about those documents
                and the topics related to those documents should be quashed for the
                same reasons.

(Document No. 154, pp. 1-2).

       As to Movants’ argument about the irrelevance of the subpoenas to the claims or defenses

of this lawsuit, they argue that PLM and Barraza are entirely irrelevant to the case since

“[t]rademark rights derive from priority of use and continuous use of the marks,” and “Defendants’



                                                 3
      Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 3 of 6
claim of priority is based on Defendants’ own, independent use of the marks.” (Document No.

155, pp. 1-2). Thus, “[a]ny license agreement” alleged to exist between Defendant and PLM “is

irrelevant because Defendants are not claiming priority through PLM.” Id. at p. 2. Movants

therefore contend that Plaintiff’s service of the subpoena, motivated by “the initial disclosures

served by [Defendants’ former counsel that has since withdrawn from the case which] identified

PLM and Barraza as having discoverable information,” was informed by mistaken premises, for

“Defendants do not claim priority through PLM.” Id. at p. 9. Furthermore, Plaintiff contends that

Defendants’ responses to the third interrogatory indicate that they “should not be found liable for

trademark infringement because [Maestre] received permission from PLM, in effect a license, and

that he used the marks in good faith believing that he had permission to do so.” (Document No.

158, p. 4). Movants argue that such a basis for issuing a subpoena to PLM and Barraza is

misguided because the amended answer “does not contain any defense relating to a lack of intent

or innocent infringement,” thus mooting the relevance of any “discovery from Mr. Barraza or

PLM” on licensing issues, including “naked licensing” that Plaintiff asserts makes the subpoenas

relevant. (Document No. 158, p. 5); (Document No. 161, p. 2).

       As to the other topics contained in the 30(b)(6) subpoena served on PLM (Document No.

155-6), Movants contend in addition to the argument that the information sought is irrelevant that

Plaintiff made no effort to obtain such information from Defendants prior to serving subpoenas on

Movants, non-parties to the present lawsuit.        (Document No. 155, pp. 14-16).        Plaintiff

acknowledges that it will “question [Defendant] Maestre” on certain of these topics, “but [it] is

also entitled to question Barraza and PLM to test the veracity of Mr. Maestre’s statements.”

(Document No. 158, p. 4). This argument is inapposite. The information that Plaintiff seeks is,

by Plaintiff’s own admission, available from Maestre, a Defendant and party to the case. Serving



                                                4
      Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 4 of 6
subpoenas on non-parties for precisely the same information is not warranted. See Johnson v.

Wal-Mart Stores East, L.P., 2012 WL 346679, at *3 (W.D.N.C. Feb. 2, 2012) (granting a motion

to quash subpoenas where “the better practice here would have been for Plaintiff to seek

information directly from Defendant, rather that[sic] issuing subpoenas to twelve (12) different

non-parties”). The undersigned is persuaded by Movants’ reasoning that here, the information

sought in the subpoenas was clearly “available from another source.” Eshelman, 2017 WL

5919625, at *4.

       The undersigned finds each of Movants’ arguments described above to be compelling.

Furthermore, as Movants state in their brief supporting their motion to quash the subpoenas, with

respect to the document subpoena served on PLM and the deposition testimony sought from PLM

regarding those same documents, many of the documents sought were also sought by the subpoena

that the Court previously quashed. See (Document No. 92); (Document No. 155, p. 16). For that

reason, the undersigned is convinced that forcing PLM to provide documents or testify in a

deposition about those documents would run afoul of its order granting the motion to quash the

previous subpoena given that the subpoenas at issue here are essentially “duplicative of the prior

quashed subpoena.” (Document No. 155, pp. 15-16). Based on Movants’ motion and briefs in

support, considering the irrelevance of the requested information sought in the subpoenas, and,

notwithstanding such irrelevance, the availability of such information from Defendants

themselves, the undersigned will allow the requested relief.

       IT IS, THEREFORE, ORDERED that the “Motion To Quash Subpoenas Served On

Non-Party PLM Operations, LLC and Non-Party Lorenzo Barraza” (Document No. 154) is

GRANTED.




                                                5
      Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 5 of 6
                       IT IS FURTHER ORDERED that Plaintiff shall reimburse Movants for their reasonable

               costs and attorney’s fees in preparing and filing the pending motion and its supporting documents.

               The parties are respectfully encouraged to resolve this issue without further intervention; however,

               if they are unable to do so, PLM and Barraza may file a separate motion including appropriate

               support for the reasonable costs and fees its seeks, on or before March 11, 2021.

                       SO ORDERED.

Signed: February 17, 2021




                                                                6
                     Case 3:17-cv-00727-RJC-DCK Document 178 Filed 02/18/21 Page 6 of 6
